            Case 2:21-cv-00364-JMY Document 22 Filed 08/05/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Schrotberger,

                 Plaintiff,
       v.
                                                    No. 2:21-cv-00364
John Doe, as Administrator of the Estate of
Andreas Schneider-Neureither, et al.,

                  Defendants.


                                              ORDER

        AND NOW, this ___ day of _________________, 2021, upon consideration of Plaintiff’s

 Motion for Alternative Service upon SN Assets Americas, LLC, and Defendant SN Assets

 Americas, LLC’s, response in opposition thereto, it is hereby ORDERED, ADJUDGED, and

 DECREED that the motion is DENIED.




                                              BY THE COURT:



                                              _________________________________
                                                                      Younge, J.
            Case 2:21-cv-00364-JMY Document 22 Filed 08/05/21 Page 2 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Schrotberger,

                  Plaintiff,
       v.
                                                       No. 2:21-cv-00364
John Doe, as Administrator of the Estate of
Andreas Schneider-Neureither, et al.,

                  Defendants.


                               Memorandum in Opposition to
                Motion for Alternative Service upon SN Assets Americas, LLC

        It is important to put Plaintiff’ motion for alternative service in context. Plaintiff has not

 yet properly served Defendant SN Assets Americas, LLC (“SN Assets”). Accordingly, SN

 Assets has filed a motion to dismiss with two separate, independent arguments for dismissal.

 The first relates to improper service and the second is that SN Assets must be dismissed for lack

 of personal jurisdiction. This motion has been fully briefed and stands ready for resolution by

 the Court. Importantly, if the Court agrees with SN Assets that personal jurisdiction is lacking,

 dismissal will be required and questions relating to proper service become moot. SN Assets

 urges the Court to dismiss Plaintiff’s claims against SN Assets for lack of personal jurisdiction

 and to deny Plaintiff’s motion for alternative service as moot.

        With respect to the merits of Plaintiff’s motion for alternative service, it should be

 denied. The averments of Plaintiff’s Complaint make clear that SN Assets is a bit player in this

 proceeding with no involvement in the merits of the case. According to Plaintiff, this is a case

 about sexual assaults, harassment, and coerced sex acts. As to SN Assets, however, the only

 averment of wrongdoing on SN Assets’ part connected with Plaintiff’s claims is that SN Assets

 somehow “knew” of the wrongful conduct “and did nothing to address it and/or to protect”
          Case 2:21-cv-00364-JMY Document 22 Filed 08/05/21 Page 3 of 6




Plaintiff. (Compl. ¶ 30.) But this does not make out an actionable claim of wrongdoing with

respect to SN Assets; “knowing” that someone else is engaging in wrongful conduct and not

stopping it is manifestly not actionable. Indeed, it is unclear, based on the averments in the

Complaint, why SN Assets is part of this case at all. Plaintiff’s efforts to bring SN Assets into

this lawsuit – considering the scant allegations of wrongdoing as to SN Assets and SN Assets’

lack of personal jurisdiction in this forum – are thus an exercise in futility.

       Service of process, it should be noted, is not a mere technicality. Calabro v. Leiner, 464

F. Supp. 2d 470, 471 (E.D. Pa. 2006). Accordingly, “half-hearted attempts at service will not

do,” id. at 473, and a plaintiff must conduct “more than a mere paper search,” Grove v. Guilfoyle,

222 F.R.D. 255, 256 (E.D. Pa. 2004). “The rules relating to service of process must be strictly

followed,” because “jurisdiction of the court over the person of the defendant is dependent upon

proper service having been made.” Sharp v. Valley Forge Med. Center & Heart Hosp., Inc., 221

A.2d 185, 187 (Pa. 1966). “Alternative service is only appropriate when service cannot be made

under the applicable Rule, and only as a last resort.” Grove, 222 F.R.D. at 257. A plaintiff is

thus entitled to alternative service where, among other things, the Plaintiff has made good faith

efforts to locate the defendant, has made practical efforts to serve the defendant, and the

proposed alternative service is reasonably calculated to provide notice to the defendant.

Calabro, 464 F. Supp. 2d at 472.

       Here, there is no evidence that SN Assets is taking affirmative step to evade service.

Such a conclusion weighs against granting Plaintiff’s motion for alternative service. Calabro,

464 F. Supp. 2d at 473; Kornea v. J.S.D. Mgmt., Inc., 336 F. Supp. 3d 505, 510-11 (E.D. Pa.

2018). Further, “[i]t is clear that other avenues exist whereby Plaintiff may yet locate

Defendant,” and “a more extensive search for Defendant [SN Assets] is warranted.” Grove, 222



                                                   2
            Case 2:21-cv-00364-JMY Document 22 Filed 08/05/21 Page 4 of 6




F.R.D. at 257. In a nutshell, Plaintiff’s efforts to serve SN Assets amount to (1) attempted

service by certified mail in which the signature card was never returned (which was the subject

of a filed and withdrawn affidavit of service by Plaintiff), (2) personal service upon an entity

called SNP Applications, which Plaintiff claims is SN Assets’ agent for service of process, and

(3) personal service upon SN Assets’ accountants.1 The first and third efforts to serve SN Assets

are woefully lacking and provide no support for the relief that Plaintiff seeks herein. As set forth

at greater length in SN Assets’ motion to dismiss, a return receipt signature card is required

under Pennsylvania law for proper service, and there is and was no indication that SN Assets’

accountants were ever authorized to accept service. See Kornea, 336 F. Supp. 3d at 509 (“The

fact that an individual . . . has the authority to accept mail on behalf of the defendant does not

establish that such individual is an agent of the defendant authorized to accept service of

process.”). Which leaves attempted service on SNP Applications. Plaintiff complains that SNP

Applications is SN Assets’ authorized agent but that it has since merged with another entity and

does not have an independent existence (and so cannot be served). But Plaintiff has not

endeavored to serve the merged entity as successor to SN Assets, and so has not made a good

faith effort to serve SN Assets. Cf. PNC Bank v. Unknown Heirs, 929 A.2d 219 (Pa. Super.

2007) (where alternative heir or successor person or entity can potentially be served, alternative

service is not proper).

         Nor is there any indication in Plaintiff’s motion or supporting materials that Plaintiff has

made a good faith investigation of service upon SN Assets; there is no indication that Plaintiff

1
  Courts in the Eastern District of Pennsylvania have found a plaintiff has made sufficient efforts at service to show
good faith where, for example, as many as six attempts at service were made. United States v. Muhammed, 2009
WL 605996, at *2 (E.D. Pa. Mar.9, 2009). “On the other hand, courts have found efforts to be insufficient where
three attempts were made . . . .” Banegas v. Hampton, 2009 WL 1140268, at *2 (E.D. Pa. Apr. 27, 2009). See also
Olympic Steel, Inc. v. Pan Metal & Processing, LLC, 2012 WL 682381, at *3 (E.D. Pa. Mar. 2, 2012) (“[c]ourts in
this district have found a plaintiff's efforts to be sufficient when he or she has made six attempts at service, . . . or
repeated attempts . . . including a stake out . . . .”).


                                                            3
          Case 2:21-cv-00364-JMY Document 22 Filed 08/05/21 Page 5 of 6




has made the required inquiries of, for example, the postal authorities (or attempted to make use

of the Freedom of Information Act in connection with same), former SN Assets employees, local

telephone directories, internet searches, local tax records, etc. City of Philadelphia Water

Revenue Bureau v. Towanda Properties, Inc., 976 A.2d 1244, 1248 (Pa. Commw. Ct. 2009).

Simply, “a good-faith investigation requires more than a mere paper search before a court may

enter a special order permitting alternative service. Id. at 1249.

       In sum, “[n]otice to a defendant that he has been sued does not cure defective service, and

an appearance for the limited purpose of objecting to service does not waive the technicalities of

the rule governing service.” Grand Entm't Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476,

492 (3d Cir. 1993). Because Plaintiff has not exhausted her options to attempt to properly serve

SN Assets under the rules, her motion for alternative service must be denied.

IV.    Conclusion

       For the foregoing reasons, Defendant SN Assets Americas, LLC, respectfully requests

that the Court deny Plaintiff’s Motion for Alternative Service upon SN Assets Americas, LLC.




                                              Respectfully submitted,


                                              /s/ George M. Vinci, Jr.
                                              George M. Vinci, Jr., Esquire
                                              Neal R. Troum, Esquire
                                              Spector Gadon Rosen Vinci P.C.
                                              1635 Market Street
                                              Seventh Floor
                                              Philadelphia, PA 19103
                                              (215) 241-8888
                                              gvinci@lawsgr.com, ntroum@lawsgr.com

Dated: August 6, 2021                         Attorneys for Defendant SN Assets Americas, LLC

                                                  4
     Case 2:21-cv-00364-JMY Document 22 Filed 08/05/21 Page 6 of 6




                                 Certificate of Service

       I, Neal R. Troum, hereby certify that I filed the foregoing with the Court’s

ECF/CM electronic filing system, which served it upon all counsel of record.


Dated: August 6, 2021                        /s/ Neal R. Troum_____________
                                             Neal R. Troum
